Case 3:20-cv-00574-JPG Document 16 Filed 07/23/20 Page 1 of 2 Page ID #84




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

LIBERTY MUTUAL PERSONAL INSURANCE                      )
COMPANY,                                               )
                                                       )
                 Plaintiff,                            )
                                                       )
        v.                                             ) Case No.: 20-574 JPG
                                                       )
JACKI BEAL and JASON DUDLEY,                           )
                                                       )
                 Defendants.                           )

                                MEMORANDUM AND ORDER

        In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. See Hertz Corp. v. Friend, 559

U.S. 77, 94 (2010) (noting courts’ “independent obligation to determine whether subject-

matter jurisdiction exists, even when no party challenges it”). The Court has noted the

following defects in the jurisdictional allegations of the complaint (Doc. 1) filed

by plaintiff:

             •   Failure to allege the citizenship of an individual. A complaint asserting
                 diversity jurisdiction must allege the citizenship of an individual defendant,
                 not merely residence. 28 U.S.C. § 1332(a)(1); Meyerson v. Harrah’s East
                 Chicago Casino, 299 F.3d 616, 617 (7th Cir. 2002); Held v. Held, 137 F.3d
                 998, 1000 (7th Cir. 1998). Allegations of “residence” are jurisdictionally
                 insufficient. Steigleder v. McQuesten, 198 U.S. 141 (1905). Dismissal is
                 appropriate where parties allege residence but not citizenship. Held, 137
                 F.3d at 1000. Complaint alleges residence but not citizenship of defendants.


        The Court hereby ORDERS that plaintiff, shall have up to and including, August 5,

2020 to amend the faulty pleading to correct the jurisdictional defects. See 28 U.S.C. §

1653. Failure to amend the faulty pleading may result in dismissal of this case for lack of

subject matter jurisdiction. Amendment of the faulty pleading to reflect an adequate basis
Case 3:20-cv-00574-JPG Document 16 Filed 07/23/20 Page 2 of 2 Page ID #85




for subject matter jurisdiction will satisfy this order. Plaintiff is directed to consult Local

Rule 15.1 regarding amended pleadings and need not seek leave of Court to file such

amended pleading.


IT IS SO ORDERED.
DATED: July 23, 2020

                                               s/J. Phil Gilbert
                                               U.S. DISTRICT JUDGE
